Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This notice is in response to arguments filed on 05/12/2022. Claims 1 and 29-30 are amended, and claim 33 is canceled.
Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered and they are persuasive.
The rejection of claims 1-12, 14, and 16-32 under 35 U.S.C 103 has been withdrawn in view of the applicant’s arguments presented on pages 10-11 of the remarks.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-12, 14, and 16-32 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, including at least:

Independent claim 1
wherein the one or more configuration parameters corresponding to the resolution and/or dynamic range include one or more hyper-parameters of the first artificial neural network, and updating the hyper-parameters modifies ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium when there is an interaction with the first virtual sensor using the first sense property.

Independent claim 29
wherein the one or more configuration parameters corresponding to the resolution and/or dynamic range include one or more hyper-parameters of the first artificial neural network, and updating the hyper-parameters modifies ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium when there is an interaction with the first virtual sensor using the first sense property.

Independent claim 30
wherein the one or more configuration parameters corresponding to the resolution and/or dynamic range include one or more hyper-parameters of the first artificial neural network, and updating the hyper-parameters modifies ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium when there is an interaction with the first virtual sensor using the first sense property.

The cited references on record fail to teach modifying the ability of the first virtual sensor and/or the first artificial neural network to process sensory input from the first virtual medium upon updating the hyper-parameters as claimed.

For the reasons described above, independent claims 1, 29, and 30 which recite the same elements are allowed.

Dependent claims 2-12, 14, 16-28, and 31-32 are allowed in view of their respective dependence from the corresponding independent claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Alonso (US 20130066568 A1)
“Alonso teaches the use of ANNs and sensory data to detect leak locations”
 Prasad (US 20130237272 A1)
“Prasad teaches the use of ANNs and sensors in smart radiation protection”
 Nohara (US 20130098309 A1)
“Nohara teaches the use of ANNs and sensors in intelligent bird deterrent systems”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAMCY ALGHAZZY/Examiner, Art Unit 2128            

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128